DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/11/2022 has been entered.
Status of Claims
The Applicant has amended claims 1-2, 4, 10, 13-14 and 18-19. Claims 1-20 are pending and presented for examination.
Reply to Applicant’s Remarks
Applicant’s remarks filed 10/11/2022 have been fully considered and are addressed as follows:
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 10/11/2022 have overcome the 35 U.S.C. 112(a) rejections previously set forth. 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 10/11/2022, with regard to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 13 and 18 recite “… the recommended speed is determined using a machine learning model based, at least in part, on a sensing range of one or more sensors of the vehicle and a safe driving probability calculated based, at least in part, on a distribution of accidents…” which is not explicitly, implicitly or inherently disclosed in the Specification. The closest paragraphs in the Specification are para 0101-0102, while the paragraphs recite “…a distribution or a set of distributions of the accident…” instead of “…a distribution of accidents”, i.e. the Specification recites “accident” in singular form, and does not support “a distribution of accidents”. In addition, there is not explicit, implicit or inherent recitation in the Specification that “the recommended speed” is determined based on “a safety probability” and “a safe driving probability” is calculated based on “a distribution of accidents”. Further, there is not explicit, implicit or inherent recitation in the Specification to support “the recommend speed is determined using a machine learning model based on …a sensing range of one or more sensors…AND a safety probability…”. Therefore, the claims recite new matter and are rejected under 35 U.S.C. 112(a). 
Claims 4 and 16 recite “…wherein the distribution of accidents is provided in an accident map layer” which is not explicitly, implicitly or inherently disclosed in the Specification. The closest paragraph in the Specification is para 0095, while the paragraph does not relate “…distribution of accidents…” to “accident map layer”. Therefore, the claims recite new matter and are rejected under 35 U.S.C. 112(a). 
Claim 10 recites “…wherein the safe driving probability is calculated further based  on accident types” which is not explicitly, implicitly or inherently disclosed in the Specification. The closest paragraph in the Specification is para 0101 which has “…a safe driving probability and elements machine learning model can be built by the machine learning system 113 based on accident/malfunction types, contextual attributes…”, while the paragraph does not calculate a “probability” based on “accident types”. The “accident types” was used to build a “model”, instead of “calculating” a probability. Therefore, the claims recite new matter and are rejected under 35 U.S.C. 112(a). 
Claims 2-12, 14-17 and 19-20 are rejected by virtue of the dependency on previously rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-8, 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy (US10493936, hereinafter Konrardy) in view of Huang (US20220043441, hereinafter Huang) and further in view of HE (CN101807341, hereinafter HE).
As to claims 1, 13 and 18, Konrardy teaches a method, an apparatus and a non-transitory computer-readable storage medium, comprising: 
receiving, by one or more processors, data indicating an operational status of a vehicle (see at least Konrardy col 34, line 65-col 35 line 15 for monitoring the condition of the vehicle including monitoring operating data from the vehicle, also see col 31, lines 24-50 for the controller process sensor data to determine whether an incident has occurred, e.g. an interruption of ordinary operation); 
processing, by the one or more processors, the data to determine a degraded operational state of the vehicle (see at least Konrardy col 34, line 65-col 35 line 15 for analysis performed to determine an incident has occurred and determine operating capabilities of the vehicle, also see col 31, lines 24-50 for the controller determines an incident e.g. an interruption of ordinary operation, damage to the vehicle et al); and 
computing, by the one or more processors, an estimated time of arrival (ETA) and a route of the vehicle based on the degraded operational state (see at least Konrardy col 40, lines 44-50 for potential responses ranging from completely shutting down to continuing to operate in a full autonomous mode along the remainder of an unmodified route to a destination; col 43, line 62-col 44, line 6 for the responses including causing the vehicle to operate along a route to a new destination, i.e. a route based on the degraded operational state, also see col 43, lines 3-5 for routing to repair facility. When a route is determined and a speed is determined, ETA is a matter of math calculation).
Konrardy teaches a processor and a memory (see at least Konrardy Fig. 2 and related text).
Konrardy further teaches machine learning techniques used to identify the effect of variables that indicate actual observation in the data set and identifying not directly observed variables in the data such as variables inferred from the observed data, optimize autonomous operation, and recommending optimal autonomous operation feature usage (see at least Konrardy col 79, lines 20-67).
Konrardy does not teach wherein the degraded operational state includes a recommended speed for the vehicle to continue safe driving, the recommended speed is determined using a machine learning model based, at least in part, on a sensing range of one or more sensors of the vehicle and a distribution of accidents, and the sensing range includes a sensing distance range, and causing, by the one or more processors, the vehicle to navigate along the route based on the recommend speed.
However, in the same field of endeavor, Huang teaches a sensor is determined to be failed or malfunctioned based on analysis of sensor data, the smart contract issue control data to slow down or stop the autonomous system (see at least Huang, para 0045).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the apparatus and the non-transitory computer-readable medium disclosed by Konrardy to include wherein the degraded operational state includes a recommended speed for the vehicle to continue safe driving, the recommended speed is determined using a machine learning model based, at least in part, on a sensing range of one or more sensors of the vehicle and a distribution of accidents, and the sensing range includes a sensing distance range, and causing, by the one or more processors, the vehicle to navigate along the route based on the recommend speed as disclosed by Huang to provide failsafe action and fault mitigation processing for autonomous systems (see at least Huang para 0005).
Konrardy modified by Huang does not teach the recommend speed is determined based on a safety driving probability calculated based, at least in part, on a distribution of accidents.
However, in the same field of endeavor, HE teaches accident rates as the number of accidents per kilometer, i.e. distribution of accidents, and the level of accident rate is a direct reflection of the level of road safety which quantitively reflect the level of road operation safety. HE further teaches highway accidents obeying Poisson distribution and the accident mean value can be obtained based on the distribution, the predicted value of the accident mean metric equation is considered as the desired level of road safety, based on which, speed limit model of cars can be achieved, i.e. recommended speed for the vehicles (see at least HE, para 0058-0083, also see claim 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the apparatus and the non-transitory computer-readable medium disclosed by Konrardy and modified by Huang to include the recommend speed is determined based on a safety driving probability calculated based, at least in part, on a distribution of accidents as disclosed by HE to improve road safety with less sacrificed operating efficiency.
As to claims 5 and 17, Konrardy in view of Huang and HE teaches the method of claim 1 and the apparatus of claim 13, wherein the vehicle is an autonomous vehicle, the method further comprising: 
computing a maximum autonomy level of the vehicle based on the degraded operational state (see at least Konrardy, col 35, lines 1-15, determining the operating capabilities of the vehicle which may be diminished by damage to sensors; also see col 39, lines 37-67, determining the operation mode to be fully or partially autonomous when sensors are determined to be damaged), 
wherein the ETA, the route, or a combination thereof is further computed based on the maximum autonomy level (see at least Konrardy, col 35, lines 16-30, based upon determination of damage, one or more responses may be determined, i.e. determining whether the vehicle continues to operate or concluded; also see col 39, lines 37-67, continuing to operate in fully or partially autonomous operation).
As to claim 7, Konrardy in view of Huang and HE teaches the method of claim 1, wherein the ETA, the route, or a combination thereof is computed to avoid one or more roads based on the degraded operational state of the vehicle (see at least Konrardy col 42 line 61- col 43, line 16 for determining the vehicle should be repaired, col 67, lines 12-37 for selecting a route avoiding highways or road segments previously determined to be associated with high risk when travelling autonomously to the service location).
As to claim 8, Konrardy in view of Huang and HE teaches the method of claim 1, wherein the ETA, the route, or a combination thereof is computed to increase a proximity to one or more vehicle service facilities based on the degraded operational state of the vehicle (see at least Konrardy col 42 line 61- col 43, line 16 for determining the vehicle should be repaired and routing the vehicle to the repair facility).
As to claim 11, Konrardy in view of Huang and HE teaches the method of claim 1, wherein the receiving of the data is initiated based on detecting at least one of: 
the vehicle has been involved in an accident, one or more sensors of the vehicle has been damaged due to the accident (see at least Konrardy col 34, lines 27-64 for incident response method); or 
one or more sensors of the vehicle has been damaged, malfunctioned, or obstructed (see at least Konrardy col 34, lines 27-64 for damages to sensor components).
As to claim 12, Konrardy in view of Huang and HE teaches the method of claim of 1. 
Konrardy further teaches the vehicle is an autonomous vehicle, and wherein the operational status relates to one or more sensors of the vehicle used for autonomous driving (see at least Konrardy col 34, lines 27-64 for incident response method for autonomous vehicle and damages to sensors essential for safe operation of the vehicle; col 79, lines 20-67lines for machine learning for generating operation parameters).
Huang further teaches wherein the recommended speed is determined using the machine learning model further based on one or more characteristics of the vehicle, one or more characteristics of vehicle riders, one or more driving conditions, map data, or a combination thereof (see at least Huang, para 0045, issuing control data to slow down or stop, i.e. a recommended speed, because sensors relied on by the AI/ML for distance ranging are operating at reduced capability due to the weather, i.e. a driving condition),
 Therefore, from the teaching of Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Konrardy to include wherein the recommended speed is determined using the machine learning model further based on one or more characteristics of the vehicle, one or more characteristics of vehicle riders, one or more driving conditions, map data, or a combination thereof, as taught by Huang, to calculate an optimized vehicle speed.
Claims 2, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Huang and HE as applied to claim 1, 13 and 18 above, and further in view of Mercep (US20200209848, hereinafter Mercep).
As to claims 2, 14 and 19, Konrardy in view of Huang and HE teaches the method of claim 1, the apparatus of claim 13 and the non-transitory computer-readable medium of claim 18.
Konrardy further teaches causing the vehicle to present the route in the map on a user interface based on the map update (see at least Konrardy col 16, lines 15-20 for navigation display, also see col 19, lines 61-67 and Fig. 2).
Konrardy modified by Huang and HE does not teach initiating a request for a map update of a map including the route based on the degraded operational state, wherein the ETA, the route, or a combination thereof is computed further based on the map update.
However, in the same field of endeavor, Mercep teaches determining a sensor in the vehicle has or predicted to become faulty, and updating the visibility map (see at least Mercep, para 0068), the visibility map can identify which portion of the environmental coordinate filed of the environmental model can be populated with measurement data and identify which of the sensor can populate the environmental coordinate field of the environmental model, which is used to route a vehicle (see at least Mercep, para 0058-0061).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the apparatus and the non-transitory computer-readable medium disclosed by Konrardy and modified by Huang and HE to include initiating a request for a map update based on the degraded operational state, wherein the ETA, the route, or a combination thereof is computed further based on the map update as disclosed by Mercep to alter a driving strategy for the vehicle when an impact of the fault on object perception in an environment around the vehicle is determined (Mercep, para 0005).
Claims 3-4, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Huang and HE as applied to claim 1, 13 and 18 above, and further in view of Kurata (US10466709, hereinafter Kurata).
As to claims 3 and 15 and 20, Konrardy in view of Huang and HE teaches the method of claim 1 and the apparatus of claim 13 and the non-transitory computer-readable medium of claim 18.
Konrardy further teaches determining a sensor range of one or more sensors of the vehicle based on the degraded operational state (see at least Konrardy, Fig. 7, element 708, 710 and related text).
Konrardy modified by Huang and HE does not teach computing a recommended speed of the vehicle based on the sensor range, wherein the ETA, the route, or a combination thereof is computed further based on the recommended speed.
However, in the same field of endeavor, Kurata teaches limiting values to the speed and receiving map information and driving route when sensor performance degrades (see at least Kurata, col 11, line 61-col 12, line 11, col 15, line 54-col 16, line 45 and Fig. 11, also see col 3, lines 34-43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the apparatus and the non-transitory computer-readable medium disclosed by Konrardy and modified by Huang and HE to include computing a recommended speed of the vehicle based on the sensor range, wherein the ETA, the route, or a combination thereof is computed further based on the recommended speed as disclosed by Kurata to prevent drops of the overall movement efficiency even if an obstacle detection performance is degraded (Kurata, col 3, lines 3-9).
As to claims 4 and 16, Konrardy in view of Huang and HE teaches the method of claim 1 and the apparatus of claim 13.
Huang further teaches recommended speed based on a table correlating the sensing range (see at least Huang para 0045, smart contract issue control data to slow the speed of the AV, para 0048, blockchain technologies for executing smart contracts to process data and recording data to block chain, also see Fig. 2, Fig. 3).  
HE further teaches the distribution of accidents is provided in an accident map layer (see at least HE para 0058 for highway accidents per kilometer, also see claim 1).
Konrardy modified by Huang and HE does not teach wherein the recommended speed is determined based on a table correlating vehicle damage to vehicle speed.
However, in the same field of endeavor, Kurata teaches wherein the recommended speed is determined based on a table correlating vehicle damage to vehicle speed (see at least Kurata, Fig. 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the apparatus and the non-transitory computer-readable medium disclosed by Konrardy and modified by Huang and HE to include wherein the recommended speed is determined based on a table correlating vehicle damage to vehicle speed as disclosed by Kurata to prevent drops of the overall movement efficiency even if an obstacle detection performance is degraded (Kurata, col 3, lines 3-9).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Huang and HE as applied to claim 1 above, and further in view of Derouen (US20210081908, Derouen).
As to claim 6, Konrardy in view of Huang and HE teaches the method of claim 1. 
Konrardy further teaches determining that a new vehicle is recommended in place of the vehicle based on the degraded operational state (see at least col 41, lines 10-25 for dispatching a replacement vehicle to the location of the vehicle, col 43, lines 30-33 replacing the vehicle with an equivalent vehicle).
Konrardy modified by Huang and HE does not teach wherein the ETA, the route, or a combination thereof is further computed based on replacing the vehicle with the new vehicle.
However, in the same field of endeavor, Derouen teaches if the vehicle is determined to be in imminent failure, the system could direct the vehicle to a parking area to await a replacement, i.e. a route based on replacing the vehicle with the new vehicle (see at least Derouen, para 0097).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the apparatus and the non-transitory computer-readable medium disclosed by Konrardy and modified by Huang and HE to include wherein the ETA, the route, or a combination thereof is further computed based on replacing the vehicle with the new vehicle as disclosed by Derouen to route autonomous vehicle based on the service request (Derouen, para 0097).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Konrardy in view of Huang and HE as applied to claim 1 above, and further in view of Beaurepaire (US 20200378780, hereinafter Beaurepaire).
As to claim 9, Konrardy in view of Huang and HE teaches the method of claim 1,
Konrardy further teaches the degraded operational state of the vehicle (see at least col 42 line 61- col 43, line 16 for determining the vehicle should be repaired and routing to repair facility, i.e. the degraded operational state of the vehicle).
Konrardy modified by Huang and HE does not teach wherein the ETA, the route, or a combination thereof is computed based on a multi-modal route comprising a plurality of modes of transport.
However, in the same field of endeavor, Beaurepaire teaches intermodal routes that includes a segment for walking, cycling, motor-biking, taxi bus…  (see at least Beaurepaire, para 0043).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Konrardy and modified by Huang and HE to include wherein the ETA, the route, or a combination thereof is computed based on a multi-modal route comprising a plurality of modes of transport based on the degraded operational state of the vehicle as disclosed by Beaurepaire to provide an intermodal routing (Beaurepaire, para 0001-0002).
As to claim 10, Konrardy in view of Huang and HE teaches the method of claim 1.
Konrardy further teaches the ETA, the route, or a combination thereof is presented in a user interface of a device (see at least Konrardy, col 16, lines 1-20 for navigation system and navigation display).
HE further teaches the safe driving probability is calculated further based on accident types (see at least HE para 0017 for highway speed limit based on accident fatality rate, para 0021 for accident rate of the highway’s expected accident level; also see para 0058-0083 for highway speed limit related to highway safety level).
Konrardy modified by Huang and HE does not teach presenting as an isoline representation.
However, in the same field of endeavor, Beaurepaire teaches routes being presented in isoline map on a display (see at least Beaurepaire, para 0147).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Konrardy and modified by Huang and HE to include the ETA, the route, or a combination thereof is presented in a user interface of a device as disclosed by Beaurepaire to provide an intermodal rout isoline map that visualizes reachable areas via intermodal routing (Beaurepaire, para 0001-0002).
Examiner’s Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667